PER CURIAM:
The government’s motion to dismiss this appeal pursuant to the appeal waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (holding that *857a sentence appeal waiver will be enforced if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d 1292, 1297 (11th Cir. 2006) (holding that a defendant may knowingly and voluntarily waive his right to appeal both constitutional and non-constitutional issues).